Mr. Justice Lawrence delivered the opinion of the Court: This was a prosecution for bastardy, and the only question now made by the appellant is upon the sufficiency of the testimony. He insists it does not sufficiently appear that the complaining witness was an unmarried woman. The evidence, however, was such as to justify the jury in finding that fact. She spoke of herself as an unmarried woman at the time of the trial, and of the defendant as having “ kept company” with her for a year and a half’ by which phrase the jury would properly understand the witness as meaning, that the defendant had been paying his addresses to her vwith a view to marriage, thus implying she was an unmarried woman. There is no reason for setting aside the verdict. Judgment affirmed*